Citation Nr: 9900064	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-20 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to mustard gas exposure.

2.  Entitlement to service connection for a heart attack 
including dizzy spells, claimed as secondary to mustard gas 
exposure.

3.  Entitlement to service connection for shortness of breath 
(SOB), claimed as secondary to mustard gas exposure.

4.  Entitlement to service connection for sterility and 
impotency, claimed as secondary to mustard gas exposure.

5.  Entitlement to service connection for a birth defect in a 
child, claimed as secondary to mustard gas exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945.

Initially, the Board of Veterans Appeals (Board) notes that 
in his Department of Veterans Affairs (VA) Form 1-9, the 
veteran requested a hearing before the Board at his local VA 
office.  Thereafter, the record reflects that such a hearing 
was scheduled for April 1, 1998.  The record further reflects 
that the regional office (RO) gave the veteran adequate 
notice of the hearing by correspondence dated February 25, 
1998, and that the copy of this correspondence has a 
handwritten notice of the cancellation of this hearing on 
April 1, 1998.  Therefore, since there is no further 
correspondence as to this subject between the veteran and the 
RO in the claims file, the Board finds that the request for 
the hearing was withdrawn.  38 C.F.R. § 20.702(d) (1998). 

The Board further notes that the issue of entitlement to 
service connection for sterility, claimed as secondary to 
mustard gas exposure requires further evidentiary 
development.  This issue will be addressed in the Remand 
portion of this decision.






CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he was exposed to 
mustard gas during service and that he developed a bilateral 
knee disability, a heart attack including dizzy spells, SOB, 
and impotency as a result of this exposure.  He further 
contends that his exposure to mustard gas was causally 
related to a birth defect that caused the death of his 7-day-
old child approximately one year after the veterans exposure 
to mustard gas.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not submitted 
evidence of well-grounded claims for service connection for a 
bilateral knee disability, a heart attack including dizzy 
spells, SOB, and impotency, claimed as secondary to mustard 
gas exposure, and that the veterans claim for service 
connection for a birth defect in a child is without legal 
merit.


FINDINGS OF FACT

1.  A bilateral knee disability, a heart attack including 
dizzy spells, SOB, and impotency were not shown in service; a 
bilateral knee disability, a heart attack including dizzy 
spells, SOB, and impotency, first shown years after service, 
are not connected by any competent evidence to service.

2.  The veteran has requested VA compensation benefits for a 
birth defect in a child.



CONCLUSIONS OF LAW

1.  The claims for service connection for a bilateral knee 
disability, a heart attack including dizzy spells, SOB, and 
impotency, claimed as secondary to mustard gas exposure, are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for entitlement to service connection for a 
birth defect in a child, claimed as secondary to mustard gas 
exposure, is denied for lack of entitlement to benefits under 
the law.  §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.316 (1998); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).  Each disabling condition shown by a 
veterans service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).

Where a veteran served for 90 days or more during a period of 
war and a chronic disease, to include cardiovascular disease, 
became manifest to a degree of 10 percent within one year 
from the date of termination of such service, the chronic 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309. 

According to the applicable regulations, exposure to the 
specified vesicant agents during active military service 
under the circumstances described below together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin;

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease;

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia. 

38 C.F.R. § 3.316 (1998).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is [a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a).  Epps v.Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was noted during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  Id.  Furthermore, a claim that is not well grounded 
must be denied.

The record does not reveal any evidence of a bilateral knee 
disorder, a heart attack including dizzy spells, SOB, or 
impotency during service.  Service records do reflect that 
the veteran completed his basic recruit training in December 
1942 at the United States Navy Training Station (USNTS), 
Great Lakes, Illinois, and that the veteran requires size 2   
Gas chamber instruction recd, CN Gas.

Private medical records from Dr. K. S. for the period of July 
1976 to June 1992 reflect initial treatment in July 1976 for 
complaints which included mild edema over the lower half of 
the right leg.  The diagnosis was lymphangitis of the right 
leg.  The following day, it was noted that the veteran was 
admitted to a hospital with a diagnosis of acute myocardial 
infarction (MI) and thrombophlebitis of the left leg.  A 
July 1976 hospital personal history report from S. N. 
Memorial Hospital reflects that the veteran was admitted with 
a chief complaint of chest pain radiating into the left arm 
associated with diaphoresis.  It was further noted that the 
veteran had no history of cardiac difficulties such as chest 
pain, no symptoms referable to the veterans lungs such as 
dyspnea, and no unusual headaches, dizzy spells or fainting 
spells.  A July 1976 consultation note from Dr. R. to Dr. K. 
S. also indicates that there was no past history of previous 
infarction or difficulty with the heart, but did note that 
the veteran had complained for the previous one or two years 
about some mild discomfort in the left pectoral region which 
seemed to go away with rubbing.  A July 1976 hospital 
discharge summary reflects a discharge diagnosis of acute MI 
and acute thrombophlebitis of the lower extremity.  

In August 1976, the records from Dr. K. S. reflect that the 
veteran had no problem except for dull chest pain.  In 
October 1976, it was indicated that his right leg was 
starting to give him problems again, and the diagnosis was 
cellulitis of the distal one third of the left lower leg 
and coronary artery disease (CAD).  Swelling of the right leg 
continued in November and December 1976.  In January 1977, 
the veteran complained that his heart pounded occasionally 
and that he experienced mild chest pains and symptoms not 
associated with effort.  The diagnosis was CAD.

In March 1977, the veteran complained that he was partially 
impotent and that he had a dull ache over the chest wall.  
The veteran continued to obtain periodic treatment for his 
CAD throughout the remainder of 1977 and into January 1978.  
In February 1979, the veteran reported no chest pain, and in 
April 1979, he reported occasional light-headedness and 
headache, and a pounding heart.  It was also noted that the 
chest pain was now burning in nature.  In June 1979 it was 
noted that the veteran was doing much better and Dr. K. S.s 
records reflect that the veteran continued to obtain periodic 
treatment for his CAD and/or hypertension from June 1979 to 
June 1983.  In July 1983, an electrocardiogram (ECG) was 
interpreted to reveal sinus bradycardia with occasional 
premature systolic ventricular with anterior infract, age 
undetermined, acute inferior infarct or old process with 
persistent ST elevation.  In November 1984, the veteran 
reported left knee pain and December 1984 X-rays of the left 
knee were interpreted to show possible arthritis.  

A private medical report from Dr. B., dated in December 1984, 
indicates that the veteran was a retired recreation 
manager and had been experiencing swelling, and continuous 
pain along the medial aspect of his left knee during the 
previous two to three months.  The veteran did not recall a 
specific history of injury, although he did report noticing a 
prominence along the medial aspect of his left knee two 
or three years earlier which occurred intermittently after 
kneeling.  Since he had stopped kneeling, he had not 
experienced a recurrence of the prominence.  The impression 
was early medial compartment osteoarthritis, left knee, with 
probable associated degenerative medial meniscus tear.

A medical record from Dr. B., dated in January 1985, 
indicates that the veteran was complaining of increased and 
near continuous discomfort along the inner aspect of his left 
knee during the previous week.  It was noted that a review of 
the veterans medical history revealed that he did experience 
phlebitis of the right leg in 1976.  The impression was 
possible degenerative tear medical meniscus of the left knee 
with associated medial compartment osteoarthritis.  A 
February 1985 operative record reflects that the veteran 
underwent arthroscopic surgery of the left knee and the 
postoperative diagnosis was degenerative tear of the 
posterior horn of the left medial meniscus.  An entry from 
Dr. K. S.s records for later in February 1985 reflects that 
the veterans left knee was much better.  

From April 1985 to February 1986, Dr. K. S.s records reveal 
that the veteran continued to receive regular treatment for 
his hypertension.  In March 1986, an ECG was interpreted to 
reveal sinus bradycardia with possible anterioseptal infarct 
consistent with inferior infarct of undetermined age.  A 
March 1986 annual history physical form reflects that the 
veterans main problem was heart disease and that he 
complained of shortness of breath on exertion, high blood 
pressure and knee pain.  Following this physical examination, 
the diagnosis was hypertension and obesity.  Thereafter, the 
veteran received additional periodic treatments for 
hypertension from April 1986 to May 1988.  In June 1988, it 
was noted that the veteran had undergone a total left knee 
replacement the previous month and the diagnosis was 
hypertension.  The veteran continued to receive treatment for 
high blood pressure in 1988 and 1989.  In March 1990, the 
diagnosis was hypertension and erectile dysfunction, and the 
veterans 1990 annual history physical form reflects problems 
of high blood pressure, arthritis, and memory loss.

An ECG in February 1991 was interpreted to reveal sinus 
tradycardia with premature systoles ventricular 
borderline low QRS consistent with anterior infarct, age 
undetermined, consistent with inferior infarct, age 
undetermined, abnormal for age 68.  The diagnosis continued 
to consist of hypertension and obesity in June 1992.

Private medical records from Dr. J. S. dated from April to 
October 1993 reflect that in April 1993, the veteran was 
noted to be a new patient and that he reported a history of 
CAD, hypertension, and degenerative arthritis.  The 
assessment included hypertension for which he was taking 
Propanolol, known CAD status post MI in 1976, status post 
total left knee replacement, and degenerative arthritis.  In 
May 1993, it was noted that the veterans family history was 
positive for CAD and diabetes, and the diagnoses now included 
hematuria and impotence that was considered to be possibly 
related to his Propanolol and therefore discontinued and 
replaced with alternative medication.  The veteran was to 
return the following week for a blood pressure check and was 
to watch closely for any palpitations, tachycardia, and chest 
pain.  It was further noted that if the impotence was 
corrected by the change in medication, no further 
intervention should be done.  However, if there was no 
change, the veteran was to return for further investigation.  

In August 1993, the veteran did not report any significant 
improvement with the change in blood pressure medication, and 
desired to go back to his previous and less expensive 
medication.  The veteran was given Erectaid pamphlets 
regarding impotence, and it was also noted that the veteran 
was scheduled for surgery of the right knee secondary to 
severe degenerative arthritis.  

Later in August 1993, the veteran reported for a recheck of 
his hypertension.  He indicated that he had marked 
improvement with the use of the Erectaid and was given a 
prescription to purchase one.  

In October 1993, the assessment was cellulitis of the right 
axilla, suspecting stap, hypertension, CAD, status post 
total left knee, and degenerative arthritis of the right 
knee.

VA outpatient records for the period of March to July 1994 
reflect that in March 1994, the veteran sought treatment for 
a staph infection in the right arm pit, and the assessment 
was arthritis, hypertension, and rule out early right 
axillary node.  In June 1994, the veteran reported a history 
of being exposed to mustard gas on the arm as part of an 
experiment in the military in December 1942.  With respect to 
his mustard gas exposure, the veteran desired an 
investigation as to the possible consequences.  It was noted 
that the veteran did not know whether any symptoms were 
related.  The diagnosis was CAD, hypertension, and Mustard 
Gas.  In May and July 1994, the diagnoses were coronary 
heart failure (CHF), CAD, hypertension, and degenerative 
joint disease.

October 1994 VA medical examination revealed that the veteran 
reported a history of being given nitrogen mustard by direct 
injection into the skin in both forearms while in basic 
training during World War II.  This was reported to be the 
liquid form of mustard gas, and that the veteran experienced 
nausea and no other symptoms.  However, the veterans spouse 
reportedly gave birth to a child who lived for only seven 
days approximately one year after the injection and the 
veteran was subsequently unable to father any more children.  
It was not known for certain whether the veteran was sterile.  
The veteran further reported that he had coronary heart 
disease (CHD) and MI in 1976.  He had had SOB but apparently 
due to the CHF from CHD.  It was noted that the veteran was 
not known to have any lung problems secondary to the nitrogen 
mustard, and that the veteran was apparently not exposed to 
mustard in the gaseous form.  The present complaints were 
indicated as a question of sterility and a child dying at age 
7 days.

The diagnosis was status post injection of nitrogen mustard 
(by history); possible birth defect in a child, secondary to 
this; possible sterility secondary to this.  The examiner 
went on to comment that he had consulted with Dr. Michael 
Heinrich at the hematology/oncology clinic at the Portland, 
Oregon VA medical center regarding the veterans history, and 
that this physician indicated that the liquid form of the 
mustard gas given to the veteran by history must have been 
essentially what was now known as nitrogen mustard, and that 
birth defects and sterility should be some of the side 
effects of this.  Dr. Heinrich was also noted to have 
suggested checking the complete blood count (CBC), which was 
noted to be normal.  It is also noted that evaluation of 
dyspnea on exertion, slight exertion, and at rest, were 
indicated to reveal negative findings.

Copies of the pertinent service medical records, including 
those involving any exposure to mustard gas and other toxic 
agents, were requested by the RO from the National Personnel 
Records Center (NPRC) beginning in March 1995, and no records 
relating to mustard gas exposure were ever located or 
provided by NPRC.

In a statement in support of his claim, dated in April 1996, 
the veteran provided a full name and two partial names of 
individuals that he contended also served in his company at 
the time he was exposed to mustard gas.


II.  Analysis

The Board has reviewed all of the evidence of record, and 
notes initially that while there is no evidence confirming 
mustard gas exposure other than the statements of the 
veteran, further development in this regard is not necessary 
in light of the Boards determination that the veterans 
bilateral knee disability, a heart attack including dizzy 
spells, SOB, and impotency are not disabilities for which 
presumptive service connection is warranted under 38 C.F.R. 
§ 3.316.  Further, the statements of the veteran have no 
probative value concerning the question of a relationship 
between the claimed disorders and his claimed exposure, since 
he has not been shown to have any medical training.  See 
Grottveit v. Brown, supra.  Consequently, any presumptions 
pertaining to mustard gas exposure are not applicable in this 
case and there is no evidence of record specifically in 
support of a correlation between the veterans bilateral knee 
disability, a heart attack including dizzy spells, a 
disability manifested by SOB, impotency, and mustard gas 
exposure.

In addition, the Board notes that while the most recent VA 
examiner noted the veterans reported history of exposure to 
mustard gas during service, this examiner did not 
specifically relate the veterans bilateral knee disability, 
a heart attack including dizzy spells, a disability 
manifested by SOB, or impotency to exposure to mustard gas 
during active service or in the case of a heart disability, 
to a period of one year following service.

Thus, the evidence advanced to establish affirmatively that 
his bilateral knee disability, a heart attack including dizzy 
spells, a disability manifested by SOB, and impotency are 
connected to service consists of his own statements.  The 
appellant has not submitted any competent evidence 
specifically linking the veterans bilateral knee disability, 
a heart attack including dizzy spells, a disability 
manifested by SOB, or impotency to exposure to mustard gas 
during active service or in the case of a heart disability, 
to a period of one year following service.  As a lay person, 
the appellant lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  See Espiritu v. Derwinski, supra.  The 
evidence of record instead establishes that the veteran's 
bilateral knee disability, a heart attack including dizzy 
spells, SOB, and impotency had their onset many years after 
service.  Without competent medical evidence demonstrating 
that a disability currently exists that is due to a disease 
that was present in service, or disease subject to a 
presumption with one year thereafter, or that there is 
otherwise a causal relationship between current disability 
and service, the Board must find that the appellant's claims 
for service connection for a bilateral knee disability, a 
heart attack including dizzy spells, SOB, and impotency are 
not well grounded.

The Board would emphasize that its decision to deny these 
claims as not well grounded is based on the fact that the 
claimed disabilities are not among those diseases entitled to 
presumptive service connection under 38 C.F.R. § 3.316 and 
are otherwise not related by medical evidence to service or 
to a period of one year following service.  Thus, the recent 
case of Pearlman v. West, No. 97-825 (U.S. Vet. App. Oct. 7, 
1998) is clearly distinguishable.  In that case, the Court 
noted that there was a relaxed standard for establishing 
service connection in a case involving exposure to mustard 
gas.  Moreover, the Court held that for purposes of 
submitting a well-grounded claim relating to exposure to 
toxic gases under 38 C.F.R. § 3.316, the Board must assume 
that the lay testimony of exposure is true.  In Pearlman, 
however, there was no dispute as to the applicability of 
38 C.F.R. § 3.316, and in this case, the Board has 
specifically determined that the veterans underlying 
disabilities are not disabilities for which presumptive 
service connection is warranted under 38 C.F.R. § 3.316.  
Consequently, the Board does not find that it is required to 
address the veterans claims on the merits.  

With respect to the veterans claim for service connection 
for a defect in a child, the Board finds that this claim must 
also be denied.  The veteran contends that his exposure to 
mustard gas during service led to a birth defect in a child 
which caused the death of the child shortly after birth.  
However, the Board must point out that any determination that 
the Board might make regarding the relationship between the 
child's disability and the veteran's exposure to mustard gas 
would be irrelevant in terms of the law.  This is so because 
federal law does not provide for service connection for a 
birth defect in a child based on the veterans exposure to 
mustard gas during active service.  

Federal regulations define the eligibility of veterans for 
compensation due to claims based on exposure to mustard gas.  
See 38 C.F.R. § 3.316.  This regulation provides for 
presumptive service connection if a veteran develops one of 
the disabilities that is specifically listed in the 
regulation, but all of the disabilities listed are 
disabilities of the veteran, and not of any other person.  
Id.  Because federal law does not provide for compensation 
for physical effects on veterans' children based on veterans' 
exposure to mustard gas, the Board cannot grant the veteran's 
claim for service connection for a birth defect in a 
veterans child.

In Sabonis v. Brown, supra, the Court reiterated its position 
previously reported in King v. Brown, 5 Vet. App. 19, 21 
(1993) and Tirpak v. Derwinski, supra.  That is, per 38 
U.S.C.A. § 5107(a), the appellant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Sabonis decision further dictated that when there is a 
lack of entitlement under the law or a lack of legal merit, 
the claim should be dismissed.  Moreover, the action of the 
Board should be terminated immediately concerning that issue.  
As explained above, since there is a lack of entitlement of 
benefits under the law, the issue of entitlement to service 
connection for a birth defect in a child must be denied.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved the issues 
of entitlement to service connection for a bilateral knee 
disability, a heart attack including dizzy spells, SOB, and 
impotency on the merits and entitlement to service connection 
for a birth defect in a child as not well grounded, whereas 
the Board finds that the veteran did not meet his initial 
burden of submitting well-grounded claims for service 
connection for a bilateral knee disability, a heart attack 
including dizzy spells, SOB, and impotency, and that the 
claim for a birth defect in a child was a claim for benefits 
which was lacking in legal merit.  However, the Board notes 
that as to the claim for service connection for a birth 
defect in a child, the RO indicated in its supplemental 
statement of the case, issued in April 1996, that there is 
no provision under the current law or regulation that would 
authorize the VA to grant compensation for this type of 
claim.  As for the other claims for service connection, 
since the appellant did not meet his initial burden, his 
claims are inherently implausible such that any error by the 
RO is harmless and he is not prejudiced.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. App. 425 
(1996).


ORDER

The veterans claims for service connection for a bilateral 
knee disability, a heart attack including dizzy spells, SOB, 
and impotency, are denied as not well grounded.

The veterans claim for a birth defect in a child is denied.


REMAND

With respect to the veterans claim for service connection 
for sterility, the Board observes that the most recent VA 
examiner in October 1994 indicated that he had consulted with 
Dr. Michael Heinrich at the hematology/oncology clinic at the 
Portland, Oregon VA medical center regarding the veterans 
history, and that this physician indicated that the liquid 
form of the mustard gas given to the veteran according to his 
history must have been essentially what was now known as 
nitrogen mustard, and that birth defects and sterility should 
be some of the side effects of this.  Dr. Heinrich was also 
noted to have suggested checking the complete blood count 
(CBC), which was noted to be normal.  However, it is unclear 
from the medical report whether normal CBC findings would 
rule out any relationship between exposure to nitrogen 
mustard and the veterans sterility.  Moreover, the appellant 
alleges that his exposure to vesicant agents involved the 
direct injection of the agent into the arms.  This form of 
testing is not mentioned in any of the background information 
provided in the Federal Register.  This material also shows 
VA rejected recommendations from commenters that the 
regulation cover drop or patch testing or oral injection.  57 
Fed. Reg. 1699-1700 (1992); 57 Fed. Reg. 33875-77 (1992); 59 
Fed. Reg. 42497-500 (1994) (VA rejects applying regulation to 
drop or patch testing or oral injection).  Consequently, the 
Board finds that further development is warranted, and that 
this should include the scheduling of an examination by a 
specialist in hematology/oncology. 

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of pertinent medical 
treatment for sterility.  After obtaining 
any necessary authorization, the RO 
should obtain any medical records other 
than those now on file pertaining to the 
veterans sterility.

2.  The RO should request that the 
service department or record custodians 
to indicate whether or not there is any 
evidence that the testing of any form of 
vesicant agent during World War II on 
naval personnel involved the direct 
injection of the agent below the skin.  

3.  Following the above, the claimant 
should then be afforded an examination by 
an appropriate specialist in 
hematology/oncology to determine the 
nature, status and etiology of the 
veterans sterility.  All indicated 
studies must be conducted.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After reviewing the claims 
file and conducting the examination, the 
designated physician should respond to 
the following questions:

(a) Is there a current diagnosis of 
sterility? 

(b) If the response to (a) is yes, what 
is the degree of medical probability, 
expressed in percent terms if feasible, 
that there is a causal relationship 
between the veterans sterility and 
service, including but not necessarily 
limited to his alleged in-service 
exposure to mustard gas?  In responding 
to this question, the examiner should 
provide opinions based on the following 
alternative premises as to the history of 
the disability:

(i) First, the physician should assume 
that there is no confirmation that the 
veteran was ever exposed to any form of 
mustard gas during active service, and 
that the veterans asserted method of 
exposure involving direct injection into 
the blood stream though the veterans 
forearms was not a method used by the 
United States Navy at the time of the 
veterans alleged exposure in 1942.  

(ii) In the alternative, the physician 
should provide an opinion based upon his 
or her review of the materials in the 
claims folder, and the statements of 
medical history provided by the 
appellant.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1998); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that the 
requested opinions are in compliance with 
this remand and if they are not, the RO 
should implement corrective procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim for service 
connection for sterility, claimed as 
secondary to mustard gas exposure.

5.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans Benefits Administration (VBA)s 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
